DETAILED ACTION
This action is responsive to the claim amendments and Applicant Remarks filed 22 February 2022. Examiner acknowledges the amendments to claims 1, 3, 6-11, 13-19, 22, and 23. Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US-8738118-B2, previously presented).
Regarding claim 1, Moon teaches an electronic device comprising at least one sensor (Moon, Col 2, lines 17-18), a processor (Col 3, lines 26-27); and a memory operatively connected with the processor, wherein, when being executed, the memory stores instructions that cause the processor to (Col 14, lines 29-31): select a waveform template from a plurality of waveform templates, the plurality of waveform templates being stored in the memory (Col 14, lines 29-31) and corresponding to multiple blood pressure measurements (Col 16, lines 63-67), based on first information related to at least one of a state of a user, a posture of the user, or a measuring environment (Col 3, lines 29-33; Col 16, lines 44-47, wherein a correction factor is considered to read on a waveform template as the correction factor is based on a motion waveform obtained using posture information of the user; Col 18, lines 12-14; Col 5, lines 25-29; wherein the pulse transit time (PTT) being calculated based on a motion waveform determined based on arm height is considered to read on a waveform template) and second information on time points at which the multiple blood measurements are preformed (Col 2, lines 17-20), and determine a blood pressure value of the user by using the selected waveform template and a biometric signal obtained from the at least one sensor (Col 2, lines 17-18; Col 16, lines 44-47), and provide a user interface for the blood pressure value (Col 11, line 25-28, Figure 5).
Regarding claim 11, Moon teaches an operating method of an electronic device, the method comprising: obtaining, using a biometric sensor of the electronic device (Moon, Col 2, lines 17-18), information related to at least one of a state of a user, a posture of the user, or a measuring environment; selecting, using a processor of the electronic device (Col 3, lines 26-27), a waveform template from a plurality of waveform templates, the plurality of waveform templates being stored in the electronic device (Col 14, lines 29-31) and corresponding to multiple blood pressure measurements (Col 16, lines 63-67), based on the first information (Col 3, lines 29-33; Col 16, lines 44-47, wherein a correction factor is considered to read on a waveform template as the correction factor is based on a motion waveform obtained using posture information of the user; Col 18, lines 12-14; Col 5, lines 25-29; wherein the pulse transit time (PTT) being calculated based on a motion waveform determined based on arm height is considered to read on a waveform template) and second information on time points at which the multiple blood pressure measurements are performed (Col 2, lines 17-20); and determining, using the processor of the electronic device, a blood pressure value of the user by using the selected waveform template and a measured biometric signal (Col 2, lines 17-18; Col 16, lines 44-47); and providing a user interface for the blood pressure value (Col 11, lines 25-28, Figure 5).
Regarding claims 2 and 12, Moon teaches the electronic device of claim 1 and the operating method of an electronic device of claim 11, respectively, wherein the biometric signal comprises a photoplethysmogram (PPG) signal (Col 2, lines 17-18).
Regarding claim 3, Moon teaches the electronic device of claim 1, wherein the at least one sensor comprises: a biometric sensor configured to obtain the first information related to the state of the user (Col 2, lines 17-18); and an additional sensor configured to obtain information related to at least one of the posture of the user or the measuring environment (Col 2, lines 17-20).
Regarding claims 4 and 14, Moon teaches the electronic device of claim 1 and the operating method of an electronic device of claim 11, respectively, wherein the information related to the measuring environment comprises at least one of a location of the electronic device, a temperature, or humidity when blood pressure is measured (Col 9, lines 9-13).
Regarding claim 5, Moon teaches the electronic device of claim 3, wherein the additional sensor comprises a gesture sensor, a gyro sensor, an atmospheric pressure sensor, a magnetic sensor, an acceleration sensor, a grip sensor, a proximity sensor, a color sensor, an infrared (IR) sensor, a temperature sensor, a humidity sensor, or an illuminance sensor (Col 4, lines 9-10; Col 9, lines 9-13).
Regarding claims 6 and 16, Moon teaches the electronic device of claim 1 and the operating method of an electronic device of claim 11, respectively, wherein selected waveform template is used for determining the blood pressure value, based on that a similarity the selected waveform template and the biometric signal fall within a pre-specified range (Col 16, lines 63-67; Figure 10, wherein Figure 10 shows corresponding posture to pulse transit time).
Regarding claims 7 and 17, Moon teaches the electronic device of claim 6 and the operating method of an electronic device of claim 16, respectively, wherein the instructions further cause the processor to, determine that the similarity falls within the pre-specified similarity range (Col 16, lines 63-67); when a number of waveforms having similarities greater than or equal to a threshold value is greater than or equal to a reference number of waveforms (Col 21, lines 46-49).
Regarding claims 8 and 18, Moon teaches the electronic device of claim 6 and the operating method of an electronic device of claim 16, respectively, further cause the processor to: add a waveform template comprising the biometric signal (Col 17, lines 3-8, wherein periodical calculation of BP/PTT using the biometric signal is considered to read on adding a waveform template comprising the biometric signal).
Regarding claims 9 and 19, Moon teaches the electronic device of claim 6 and the operating method of an electronic device of claim 16, respectively, wherein the instructions further cause the processor to: in response to the similarity not falling within the specified similarity range, generate a representative waveform by using the biometric signal (Col 5, lines 25-29; Col 17, lines 3-8, wherein the cardiovascular system evolving over time reads on the previous calibration not being similar enough to the biometric signal and the periodic calculation reads on generating a new waveform, similarly, based on Figure 10 of Moon, considering the range of elbow height to only be between -4 to -12, anything that does falls out of that range would be considered to read on not falling within the specified similarity range, wherein in reference to the periodical calculation, the value falling out of range updates the waveform template), measure the blood pressure value of the user based on the generated representative waveform (Col 17, lines 3-8), and add a waveform template corresponding to the generated representative waveform (Col 17, lines 3-8).
Regarding claims 10 and 20, Moon teaches the electronic device of claim 9 and the operating method of an electronic device of claim 19, respectively, wherein the instructions further cause the processor to: generate the representative waveform based on at least one of the state of the user, the posture of the user, or the measuring environment when adding the waveform template corresponding to the representative waveform (Col 17, lines 11-13; Col 5, lines 25-29), and add the generated representative waveform to the waveform template (Col 17, lines 3-8).
Regarding claim 13, Moon teaches the method of claim 11, wherein the first information related to the state of the user comprises a heart rate (Col 3, lines 10-12; Col 9, lines 9-13).
Regarding claim 15, Moon teaches the method of claim 11, wherein the first information related to the posture of the user comprises at least one of a state in which blood pressure is measured by using a left or right hand, a standing state, a sitting state, a dynamic state, a static state, a sleeping state, a resting state, an exercising state, or a state after exercising (Col 10, lines 16-18).
Regarding claim 21, Moon teaches the electronic device of claim 3, wherein the information on the posture of the user comprises a motion or movement of the user or the electronic device when blood pressure is measured (Col 2, lines 17-20).
Regarding claim 22, Moon teaches the electronic device of claim 1, wherein the selection of the waveform template is further based on at least one of information of the user related to health, gender, age, height, or weight (Col 24, lines 45-48).
Regarding claim 23, Moon teaches the electronic device of claim 1, wherein the state of the user comprises at least one of a body state or a psychological state of the user when blood pressure is measured, and wherein the state of the user includes information when the user is sleeping, information on when the user is resting, information on when the user is exercising, or information on the user after exercising (Col 10, lines 16-18).
Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s Remarks regarding the 35 U.S.C. 102(a)(1) rejections set forth in the previous office action, wherein Applicant states that Moon fails to explicitly disclose each and every limitation of the claims (Applicant’s Remarks, Pages 12-14), Moon does teach each and every amended limitation.
Regarding independent claims 1 and 11, Moon teaches the amended limitations of “select a waveform template from a plurality of waveform templates, the plurality of waveform templates being stored in the memory” (Moon, Col 14, lines 29-31), “the plurality of waveform templates… corresponding to multiple blood pressure measurements” (Col 16, lines 63-67), “second information on time points at which the multiple blood pressure measurements are performed” (Col 2, lines 17-20), and “provide a user interface for the blood pressure value” (Col 11, lines 25-28).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791